UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6963



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


NELSON RIVERA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-251, CA-99-183)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nelson Rivera, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nelson Rivera seeks to appeal the district court’s orders de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999),

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Rivera, Nos. CR-96-251; CA-99-183 (E.D. Va. Feb.

19 & Mar. 10, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 8, 1999, the district court’s records show that it was
entered on the docket sheet on March 10, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 124-35 (4th Cir. 1986).


                                 2